DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. These claims use the phrase “subsequent behavior.” The specification does not define “subsequent behavior;” instead, it mentions “predicted 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 12, 24, 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims recite identifying a face/subject from the “context data.” This is not the disclosed invention. The disclosed invention identifies facial data from surveillance data (as-filed specification at [0054]) in the first context, meaning at the first location/time/weather (as-filed specification at [0054]). The facial data/subject is not identified from or in the location/time/weather itself, as claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-7, 11-17, 19-20, 24-25, and 27 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Angell (US PG Publication 2009/0006295).

	Regarding Claim 1, Angell (US PG Publication 2009/0006295) discloses a method (a computer implemented method, Abstract) comprising:
	receiving video image data of a subject (monitor customers before, while, and after they are in retail facility 202 [0037], audio and video data collected from video cameras [0038]), the received video image data including data configured to facilitate facial recognition of the subject (face recognition 412, Fig. 4, [0095]-[0096]) and behavior recognition (behavior recognition analysis 406, Fig. 4 [0094]; event data 506 is data/metadata describing people, actions, events [0117]), the behavior recognition substantially corresponding to one or more actions performed by the subject (event data, data describing actions, includes audio-video data from cameras, e.g., customer pausing at a display, slowing their pace, continuing at a constant pace, significantly slowing… [0038]) and a first context data of the one or more actions performed (environmental data 512 ambient conditions temperature, humidity, lighting, music, odor, floor plan, location [0126]);
	identifying the subject (customer 206 may be identified [0065]) based, at least in part, on the facial recognition (Images of faces captured by the video camera are analyzed by the facial recognition software to identify the subjects of the images [0086]);
	identifying a behavior (event data, data describing actions, includes audio-video data from cameras, e.g., customer pausing at a display, slowing their pace, continuing at a constant pace, significantly slowing… [0038]; dynamic data such as contents of customer’s shopping basket, customer’s response to marketing, customer’s location [0115]; customer wearing long coat on hot day, walking with children or grandchildren [0090]) associated with the subject (about customer 206 [0038]; associated with customer 206 [0038]) based, at least in part, on the behavior recognition (collected by sensors 204 [0036], [0115]; behavior analysis technology 406 detects and tracks moving objects and classifies objects, e.g., human customer [0094], Fig. 4);
	 associating the identified subject with the identified behavior (regarding one or more customers, profile data 510, including … current actions data, e.g., data defining customer behavior, including purchases, returns, and payments [0124], profiled past data [0120]-[0126]; data from sensors 204 associated with customer 206 [0036]) including the first context data (association between environmental variable and behavior determined [0126]);
	
storing the association in a database (profile data 510 of customer in storage device 516, Fig. 5, includes current actions data, e.g., data defining customer behavior, including purchases, returns, and payments [0124]; event data from sensors is used to identify patterns of behavior [0038]; event data may be retrieved from a data storage [0140]; data from sensors 204 associated with customer 206 [0036]);
	predicting a future behavior to be executed by the subject (expected behavior model 508 application to a particular individual [0119]; Expected behavior model 508 may describe expected patterns of behavior for an individual subject [0118]), the predicted future behavior based, at least in part, on the stored association (utilizes profile data 510 in the generation of expected behavior model 508 0119]);
	receiving an indication of second context data (real time event analysis [0101]; environmental data 512 associated with event data 506 [0126]);
	and responsive to the first context data being substantially similar to the second context data (in response to a “pattern” of expected behavior [0066]; “pattern” implies a repetition of event and associated environmental data), providing a behavior influencing incentive (generation of a notification [0066], e.g., marketing information [0058], e.g., coupon [0054]; dispersing an odor [0066]) to the subject, the behavior influencing incentive based, at least in part, on the predicted future behavior (reinforce the exhibition of an expected behavioral pattern [0066]) and configured to promote the predicted future behavior (reinforce the exhibition of an expected behavioral pattern [0066]).

	Regarding Claim 2, Angell (US PG Publication 2009/0006295) discloses the method of claim 1, further comprising receiving the video image data of the subject from a plurality of video image capturing devices (sensor 204 deployed throughout retail environment for gathering event data about customer 206 [0038]; monitor before they enter, after they leave [0037]; sensor 204 is a camera [0039]; ).

	Regarding Claim 3, Angell (US PG Publication 2009/0006295) discloses the method of claim 2, wherein the plurality of video image capturing devices are located in at least two different geographic locations (mounted externally to retail facility 202 to monitor vehicle 208 pulling into parking lot 210. Further, sensor 204 may collect data regarding customer 206 as customer 206 is traveling from vehicle 208 to the interior of retail facility 202. In this example, sensor 204 may be mounted to light poles in parking lot 210, above a doorway or entrance to retail facility 202, or mounted to a roof of retail facility 202 [0037]; mounted throughout retail environment 200 [0038]).

	Regarding Claim 4, Angell (US PG Publication 2009/0006295) discloses the method of claim 2, further comprising identifying a pattern of behavior executed by the subject (patterns of behavior for individual subject [0118], [0084]) based, at least in part, on the behavior recognition (video images processed into data describing contents, i.e., dynamic data [0083]; dynamic data processed into patterns of behavior [0084]).

	Regarding Claim 6, Angell (US PG Publication 2009/0006295) discloses the method of claim 1, wherein the first context data and second context data comprise at least one of a camera location (associating camera with location [0110]), a camera ID, a time, a date (real-time [0063]), an item purchased (purchases made by customer [0124]), a type of establishment (grocery store, a clothing store, a marketplace, a retail department store, a convention center, a superstore [0025]), weather information (ambient condition, temperature, humidity [0126]), a season (a hot day [0090]), a transaction type, a cost, a product , a service (purchases made by customer [0124]), a duration of visit (prolonged period [0078]), a speed (pausing, slowing, constant pace [0038]), a direction of travel, an entrance (entrance to retail facility [0037]), an exit (after they leave [0037]), or a gender (demographic information [0065]), or any combinations thereof.

	Regarding Claim 7, Angell (US PG Publication 2009/0006295) discloses the method of claim 1, further comprising:
	identifying a device associated with the subject (PDA [0057]; multimedia device capable of presenting text, graphic, audio, laptop, tablet [0056]);
	and sending the device a coupon (presented a coupon on a multimedia display [0054]) based, at least in part, on the predicted future behavior (behavior control strategy to modify/reinforce expected behavior [0066]).

	Regarding Claim 11, Angell (US PG Publication 2009/0006295) discloses the method of claim 4, wherein identifying the pattern of behavior comprises:
	identifying facial data (images of face of customer by facial recognition to identify the subjects of the images [0086]) in the first context data (responding to environmental variables [0084]; environmental data 512 associated with event data 506 [0126]) in the received video image data of the subject (images showing customer’s behavior [0090]);
	associating the first context data with the subject (associated with customer 206 [0036]; association between environmental variable and behavior [0126]);
	identifying facial data (images of face of customer by facial recognition to identify the subjects of the images [0086]) in the second context data (responding to environmental variables [0084]) in the received video image data of the subject (images showing customer’s behavior [0090]);
	associating the second context data with the subject (associated with customer 206 [0036]; association between environmental variable and behavior [0126]);
	and correlating the first context data with the second context data (pattern of expected behavior [0066]; The cross correlating may include correlating events to a time line [0136]; an association between environmental variables and effects on behavior may be determined [0126]; response to environmental variables [0084]) in association with the subject (expected patterns for an individual subject [0118]).

	Regarding Claim 12, Angell (US PG Publication 2009/0006295) discloses the method of claim 11, wherein predicting the future behavior, further comprises:
	recognizing the subject based, at least in part, on facial data (images of faces analyzed by facial recognition to identify subjects [0086]) in a subsequent received video image data of the subject (real time listing of the people and objects within retail facility 202 [0063]; images showing customer’s behavior [0090]);
	determining that the subject is present in the first context data (dynamic, accurate real time listing of people and objects in retail facility 202 [0063]; considering environmental variables [0083]);
	and predicting that the subject will be present in the second context data (expected behavior model for an individual subject [0118]) based, at least in part, on presence in the first context data (dynamic, accurate real time listing of people and objects in retail facility 202 [0063]).

	Regarding Claim 13, Angell (US PG Publication 2009/0006295) discloses the method of claim 1, wherein the received video image data of the subject includes audio data and wherein the behavior recognition comprises video image data and audio data of the subject (video and audio data is detection data [0090]).

	Regarding Claim 14, Angell (US PG Publication 2009/0006295) discloses an apparatus comprising:
	a processor (processing unit 306, Fig. 3 [0069]);
	a surveillance data analysis module (SDAM) (software for tracking objects [0061], e.g., smart surveillance engines 418 [0097] running behavior analysis 406, license recognition 408, face recognition 412, etc. Fig. 4) communicatively coupled to the processor (reside in the memory and be run on the processor [0061]), the SDAM configured to:
	identify a subject (customer 206 may be identified [0065]) in a database (profile data 510 stored in storage device 516 [0127], Fig. 5) based, at least in part, on facial recognition (face recognition 412, Fig. 4, [0086], [0095]) received in a video image data of the subject (video data 404 includes images of customer’s face [0090], Fig. 4);
	identify one or more behaviors (event data, data describing actions, includes audio-video data from cameras, e.g., customer pausing at a display, slowing their pace, continuing at a constant pace, significantly slowing… [0038]; dynamic data such as contents of customer’s shopping basket, customer’s response to marketing, customer’s location [0115]; customer wearing long coat on hot day, walking with children or grandchildren [0090]) based, at least in part, on behavior recognition data (behavior analysis technology 406 [0094]) received in the video image data (video data 404 Fig. 4 [0090]), the behavior recognition data including spatial events and/or audio events (sound file, media file, still picture, video file [0090]) performed by the subject (customer pausing at a display, slowing their pace, continuing at a constant pace, significantly slowing… [0038]; dynamic data such as contents of customer’s shopping basket, customer’s response to marketing, customer’s location [0115]; customer wearing long coat on hot day, walking with children or grandchildren [0090]) and a first context data of the one or more behaviors (environmental data 512 ambient conditions temperature, humidity, lighting, music, odor, floor plan, location [0126]);
	map the identified one or more behaviors to the subject (data from sensors 204 associated with customer 206 [0036]) based, at least in part, on the facial data (facial recognition software, images of face [0086]);
	identify a pattern of behavior (patterns of behavior [0084]) associated with the subject (exhibited by subject [0084]) based at least in part on the mapped one or more behaviors (motions or actions performed by customer in response to environmental variables [0084]) including the first context data (association between environmental variable and behavior determined [0126]);
	predict a future behavior to be executed by the subject (expected behavior model [0084] for an individual subject [0118]) based, at least in part, on the pattern of behavior (patterns of behavior [0084] for an individual subject [0118]);
	receiving an indication of second context data (real time event analysis [0101]; environmental data 512 associated with event data 506 [0126]);
	and responsive to the first context data being substantially similar to the second context data (in response to a “pattern” of expected behavior [0066]; “pattern” implies a repetition of event and associated environmental data), provide a behavior influencing incentive (generation of a notification [0066], e.g., marketing information [0058], e.g., coupon [0054]; dispersing an odor [0066]) to the subject, the behavior influencing incentive based, at least in part, on the predicted future behavior (reinforce exhibition of an expected behavioral pattern [0066]) and configured to promote the predicted future behavior (reinforce exhibition of an expected behavioral pattern [0066]).

	Regarding Claim 15, Angell (US PG Publication 2009/0006295) discloses the apparatus of claim 14, wherein the SDAM is further configured to receive the video image data from a plurality of video image capturing devices (sensor 204 deployed throughout retail environment for gathering event data about customer 206 [0038]; monitor before they enter, after they leave [0037]; sensor 204 is a camera [0039]), wherein the video image data is captured during a first time period (real time [0063]; time line [0136]).

	Regarding Claim 16, Angell (US PG Publication 2009/0006295) discloses the apparatus of claim 14, wherein the plurality of video image capturing devices are in at least two different locations (sensor 204 deployed throughout retail environment for gathering event data about customer 206 [0038]; monitor before they enter, after they leave [0037]).

	Regarding Claim 17, Angell (US PG Publication 2009/0006295) discloses the apparatus of claim 14, wherein the SDAM performs video content analysis of the behavior data to identify the pattern of behavior (video data processed into data describing contents of video images [0083] and dynamic data is analyzed to identify patterns of behavior [0084]).

	Regarding Claim 19, Angell (US PG Publication 2009/0006295) discloses the apparatus of claim 18, wherein the first context data and the second context data comprise at least one of a camera location (associating camera with location [0110]), a camera ID, a time, a date (real-time [0063]), an item purchased (purchases made by customer [0124]), a type of establishment (grocery store, a clothing store, a marketplace, a retail department store, a convention center, a superstore [0025]), weather information (ambient condition, temperature, humidity [0126]), a season (a hot day [0090]), a transaction type, a cost, a product , a service (purchases made by customer [0124]), a duration of visit (prolonged period [0078]), a speed (pausing, slowing, constant pace [0038]), a direction of travel, an entrance (entrance to retail facility [0037]), an exit (after they leave [0037]), or a gender (demographic information [0065]), or any combinations thereof.

	Regarding Claim 20, Angell (US PG Publication 2009/0006295) discloses the apparatus of claim 14, wherein the SDAM is further configured to:
	identify a device associated with the subject (PDA [0057]; multimedia device capable of presenting text, graphic, audio, laptop, tablet [0056]; point of contact data [0120]);
	and send the device a coupon (presented a coupon on a multimedia display [0054], e.g., PDA, tablet, laptop [0056]) based, at least in part, on the predicted future behavior (behavior control strategy based on expected behavior model [0066]).

	Regarding Claim 24, Angell (US PG Publication 2009/0006295) discloses the apparatus of claim 14, wherein to identify the pattern of behavior, the SDAM is further configured to:
	identify facial data (images of face of customer by facial recognition to identify the subjects of the images [0086]) in the first context data (responding to environmental variables [0084]) in the received video image data (images showing customer’s behavior [0090]);
	associate the first context data with the facial identifier (associated with customer 206 [0036]; inferred from “separate listing for each customer,” [0064]; association between environmental variable and behavior [0126]);
	identify facial data (images of face of customer by facial recognition to identify the subjects of the images [0086]) in the second context data (responding to environmental variables [0084]) in the received video image data (images showing customer’s behavior [0090]; dynamic, accurate real time listing of people and objects in retail facility 202 [0063]);
	associate the second context data with the subject (associated with customer 206 [0036]; association between environmental variable and behavior [0126]);
	and correlate the first context data with the second context data (pattern of expected behavior [0066]; The cross correlating may include correlating events to a time line [0136]; ]; an association between environmental variables and effects on behavior may be determined [0126]; response to environmental variables [0084]) in association with the subject (expected patterns for an individual subject [0118]).

	Regarding Claim 25, Angell (US PG Publication 2009/0006295) discloses the apparatus of claim 24, wherein to predict a future behavior, the SDAM is further configured to:
	recognize the subject based, at least in part, on facial data (images of faces analyzed by facial recognition to identify subjects [0086]) in a subsequently received video image data; (real time listing of the people and objects within retail facility 202 [0063]; images showing customer’s behavior [0090]);
	determine that the subject is present in the first context data (dynamic, accurate real time listing of people and objects in retail facility 202 [0063]; considering environmental variables [0083]);
	and predict that the subject will be present in the second context data (expected behavior model for an individual subject [0118]; predicted based on occurrence or omission of events [0063]) based, at least in part, on presence in the first context data (dynamic, accurate real time listing of people and objects in retail facility 202 [0063]).

	Regarding Claim 27, Angell (US PG Publication 2009/0006295) discloses a method comprising:
	sending video image data (Video and/or audio data 404 is detection data captured by the audio/video capture devices. Video and/or audio data 404 may be a sound file, a media file, a moving video file, a media file, a still picture, a set of still pictures [0090]) of a subject (image showing customer’s behavior or appearance [0090]) to an SDAM to be analyzed (software for tracking objects [0061], e.g., smart surveillance engines 418 [0097] running behavior analysis 406 [0094], license recognition 408, face recognition 412 [0096], etc. Fig. 4; analysis server 502, Fig. 5), the video image data includes data configured to facilitate facial recognition of the subject (images of customer’s face [0090]; analyzed by facial recognition to identify the subjects [0086]) and behavior recognition (behavior analysis 406 [0094];), the behavior recognition (behavior analysis 406 [0094]) substantially corresponding to one or more actions performed by the subject (motions/actions performed by customer [0084]) and/or audio events executed by the subject (customer pausing at a display, slowing their pace, continuing at a constant pace, significantly slowing… [0038]) including first context data of the one or more actions performed and/or audio events (environmental data 512 ambient conditions temperature, humidity, lighting, music, odor, floor plan, location [0126]);
	capturing the first context data (environmental variables [0084]; environmental data 512, Fig. 5; temperature, lighting, music, floor plan, odor, location [0126]) and sending the first context data to the SDAM (environmental data 512 passed to analysis server 502, Fig. 5) to be analyzed with the video image data (dynamic data collected by sensors 204 [0115], dynamic data is analyzed [0084]) to identify the subject and behavior patterns associated with the subject (patterns of behavior are motions/actions performed by customer in response to environmental variables [0084]);
	receiving an indication of a second context data (real time event analysis [0101]; environmental data 512 associated with event data 506 [0126]);
	and responsive to the first context data being substantially similar to the second context data (in response to a “pattern” of expected behavior [0066]; “pattern” implies a repetition of events and associated environmental data), providing a behavior influencing incentive to the subject (generation of a notification [0066], e.g., marketing information [0058], e.g., coupon [0054]; dispersing an odor [0066]), the behavior influencing incentive based, at least in part, on the identity of the subject (for an individual subject [0118]) and the behavior patterns associated with the subject (expected pattern of behavior for an individual subject [0118]) and configured to promote subsequent behavior patterns (reinforce exhibition of an expected behavioral pattern [0066]) associated with the identified subject (for an individual subject [0118]) corresponding to the identified behavior patterns (expected pattern of behavior for an individual subject [0118]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Angell (US PG Publication 2009/0006295) in view of Abraham (US Patent 10,068,218).

	Regarding Claim 8, Angell (US PG Publication 2009/0006295) discloses the method of claim 1, further comprising:
	identifying an action associated with the subject (images showing customer’s behavior [0090]);
	determining an identity of the subject (images of faces analyzed by facial recognition to identify subjects [0086]) based, at least in part, on the action (images showing customer’s behavior [0090]);
	identifying a communication method associated with the subject based, at least in part, on the identity of the subject (Point of contact data is data regarding a method or
device used by a customer to interact with a data processing system of a merchant or supplier [0121]);
	and sending an incentive to the subject (presented a coupon on a multimedia display [0054]) via the communication method based (PDA [0056]; multimedia device capable of presenting text, graphic, audio, laptop, tablet [0056]), at least in part, on the predicted future behavior (behavior control strategy to modify/reinforce expected behavior [0066]).
	Angell does not explicitly disclose, but Abraham (US Patent 10,068,218) teaches wherein the action is a transaction (camera 410 captures video of customer as customer approaches checkout lane in which POS system is located… recognizes customer using facial recognition and correlates with customer historical data, Column 7 line 61 – Column 8 line 7).
	It would have been obvious to one of ordinary skill in the art before the application was filed to install one of the sensors 204 of Angell at the Point of Sale (checkout kiosk) because Abaraham teaches that it can provide customers with an enhanced shopping experience by detecting errors within a self-service POS or reward customers whose scanning efficiency is above average (Column 14 lines 8-17).

	Regarding Claim 21, Claim 21 is rejected on the grounds provided in Claim 8.


Claims 9-10, 22-23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Angell (US PG Publication 2009/0006295) in view of Agrawal (US PG Publication 2014/0156347).

	Regarding Claim 9, Angell (US PG Publication 2009/0006295) discloses the method of claim 4, wherein identifying the pattern of behavior (patterns of behavior for individual subject [0118]) further comprises:
	identifying a first action (events in a timeline [0136], e.g., first event) executed by the subject in the received video image data of the subject (images showing customer’s behavior [0090]);
	associating the first action with the subject (associated with customer 206 [0036]);
	identifying a second action (events in a timeline [0136], e.g., second event) executed by the subject in the received video image data of the subject (images showing customer’s behavior [0090]);
	associating the second action with the subject (associated with customer 206 [0036]);
	and correlating the first action with the second action (cross correlating events to a timeline to associate events to define an integrated event [0136]) in association with the subject (patterns for individual subject [0118]).
	Angell does not explicitly disclose, but Agrawal (US PG Publication 2014/0156347) teaches wherein the first action is of the first action type (purchase of predictor product, e.g., shampoo [0002], [0042]-[0043]) and the second action is of the second action type (purchase of target product [0042]-[0043], e.g. conditioner [0002]).
It would have been obvious to one of ordinary skill in the art before the application was filed to adapt Angell, which integrates customer times-series of behaviors into a cross-correlated integrated event to help merchants market to customers and encourage purchasing [0136], [0066], to predict the purchase of a subsequent product based on purchase of a predictor product because Agrawal teaches that knowing the likelihood of a purchase of a product can help the merchant determine an appropriate offer on the product [0003], improving efficiency.

	Regarding Claim 10, Angell (US PG Publication 2009/0006295) discloses the method of claim 9, wherein predicting a future behavior, further comprises:
	recognizing the subject based, at least in part, on facial data (images of faces analyzed by facial recognition to identify subjects [0086])in a subsequent received video image data of the subject (real time listing of the people and objects within retail facility 202 [0063]);
	identifying execution of the first action (dynamic, accurate real time listing of people and objects in retail facility 202 [0063]) by the subject (motions/actions performed by a customer [0084]);
	and predicting execution of the second action by the subject (expected behavior model for an individual subject [0118]) based, at least in part, on execution of the first action (dynamic, accurate real time listing of people and objects in retail facility 202 [0063]; correlating events to a time line to associate events to define an integrated event [0136]; expected pattern of behavior for individual [0118]).
	Angell does not explicitly disclose, but Agrawal (US PG Publication 2014/0156347) teaches wherein the first action is of the first action type (purchase of predictor product, e.g., shampoo [0002], [0042]-[0043]) and the second action is of the second action type (purchase of target product [0042]-[0043], e.g. conditioner [0002]).
	It would have been obvious to one of ordinary skill in the art before the application was filed to adapt Angell, which integrates customer times-series of behaviors into a cross-correlated integrated event to help merchants market to customers and encourage purchasing [0136], [0066], to predict the purchase of a subsequent product based on purchase of a predictor product because Agrawal teaches that knowing the likelihood of a purchase of a product can help the merchant determine an appropriate offer on the product [0003], improving efficiency. 

	Regarding Claim 22, Claim 22 is rejected on the grounds provided in Claim 9.

	Regarding Claim 23, Angell (US PG Publication 2009/0006295) discloses the apparatus of claim 22, wherein to predict a future behavior, the SDAM is further configured to:
	recognize the subject based, at least in part, on facial data (images of faces analyzed by facial recognition to identify subjects [0086]) in a subsequently received video image data wherein the subsequently received video image data is captured at a second time period (listing of the people and objects within retail facility 202 [0063]).
	The remainder of Claim 23 is rejected on the grounds provided in Claim 10.

	Regarding Claim 26, Angell (US PG Publication 2009/0006295) discloses an article of manufacture comprising:
	a non-transitory machine readable medium (reside in the memory [0061]) having stored therein a number of instructions (software [0061]) that, when executed by a processors (run on the processor [0061]), operatively enable a computing device (processing system 300 of Fig. 3) to analyze received video image data of a subject (analyze video image captured by a camera/audio device [0088]), the received video image data including data (images of customer’s face [0090]) configured to facilitate facial recognition of the subject (facial recognition, Fig. 4, [0086], [0095]) and behavior recognition (behavior recognition, Fig. 4, [0094]), the behavior recognition substantially corresponding to one or more actions performed by the subject (event data, data describing actions, includes audio-video data from cameras, e.g., customer pausing at a display, slowing their pace, continuing at a constant pace, significantly slowing… [0038]; dynamic data such as contents of customer’s shopping basket, customer’s response to marketing, customer’s location [0115]; customer wearing long coat on hot day, walking with children or grandchildren [0090]) and a first context data of the one or more actions performed (environmental data 512 ambient conditions temperature, humidity, lighting, music, odor, floor plan, location [0126]), identify the subject (customer 206 may be identified [0065]) based, at least in part, on the facial recognition (recognize faces [0095]), identify a behavior (identify pattern of behavior exhibited by subject [0084]) associated with the subject (data from sensors 204 associated with customer 206 [0036]) based, at least in part, on the behavior recognition (behavior recognition, Fig. 4, [0094]), the behavior recognition including spatial events and/or audio events executed by the subject (event data, data describing actions, includes audio-video data from cameras, e.g., customer pausing at a display, slowing their pace, continuing at a constant pace, significantly slowing… [0038]; dynamic data such as contents of customer’s shopping basket, customer’s response to marketing, customer’s location [0115]; customer wearing long coat on hot day, walking with children or grandchildren [0090]), associate the subject and the behavior (data from sensors 204 associated with customer 206 [0036]) with an identifier (inferred from “server will store a separate listing for each customer,” [0064]; e.g., profile data 510, e.g., name, address, number, account data [0120]) in a database (profile data 510 stored in storage device 516 [0127], Fig. 5) including the first context data (association between environmental variable and behavior determined [0126]), predict a future behavior to be executed by the subject (expected behavior model [0084] for an individual subject [0118]) based, at least in part, on the identified behavior (patterns of behavior analyzed to generate expected behavior model [0118]), receive an indication for second context (real time event analysis [0101]; environmental data 512 associated with event data 506 [0126]), and responsive to the first context data being substantially similar to the second context data (in response to a “pattern” of expected behavior [0066]; “pattern” implies a repetition of event and associated environmental data), provide a behavior influencing incentive to the subject (generation of a notification [0066], e.g., marketing information [0058], e.g., coupon [0054]; dispersing an odor [0066]), the behavior influencing incentive based, at least in part, on the predicted future behavior (reinforce exhibition of an expected behavioral pattern [0066]) and configured to promote the predicted future behavior of the subject (reinforce exhibition of an expected behavioral pattern [0066]).
Angell does not explicitly disclose, but Agrawal (US PG Publication 2014/0156347) teaches the promoted predicted future behavior (a merchant can determine an appropriate offer (for example, a discount offer) on the product [0003], e.g., target product [0042-0043]) being substantially corresponding to the identified behavior (subsequent to the purchase of a predictor product [0042]-[0043]). 
	It would have been obvious to one of ordinary skill in the art before the application was filed to adapt Angell, which integrates customer times-series of behaviors into a cross-correlated integrated event to help merchants market to customers and encourage purchasing [0136], [0066], to predict the purchase of a subsequent product based on purchase of a predictor product because Agrawal teaches that knowing the likelihood of a purchase of a product can help the merchant determine an appropriate offer on the product [0003], improving efficiency. 


Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Angell (US PG Publication 2009/0006295) in view of Renfroe (US PG Publication 2015/0073925).

	Regarding Claim 28, Angell (US PG Publication 2009/0006295) discloses a method, the method comprising:
	analyzing (event analysis technology, analyze event data [0086], Fig. 4) first surveillance data (sensor 204 for gathering data associated with customer 206 [0036]) at the merchant (in retail environment 200 [0036], Fig. 2, 4), the first surveillance data including video image data (video camera and facial recognition software [0086]; images of customer’s face [0090]) to facilitate identification of facial data (facial recognition software [0086], [0088], [0095]) and behavior data (video images processed into data describing contents of images [0083]; behavior analysis technology tracks objects and classifies [0094]; ) associated with a subject visiting the merchant (sensors 204 gather data associated with customer 206 in retail environment 200 [0036]), the behavior data including spatial events and/or audio events executed by the subject (pausing, slowing, continuing, pace [0038], acquiring shopping cart [0050]; contents of shopping basket [0115]; wearing a long coat, walking with children [0090]) and first context data (environmental data 512 ambient conditions temperature, humidity, lighting, music, odor, floor plan, location [0126]);
	identifying the subject based, at least in part, on the facial data (identify subjects using facial recognition [0086]), the facial data being available to the merchant (video data includes images of customer’s face [0090]);
	identifying a behavior (video images processed into data describing the contents of the video images [0083]; pausing, slowing, continuing, pace [0038], acquiring shopping cart [0050]; contents of shopping basket [0115]; wearing a long coat, walking with children [0090]) associated with the subject (associated with/exhibited by customer 206 [0036]; ) based, at least in part, on the behavior data of the subject while visiting the merchant (video images processed into data describing the contents of the video images [0083]; pausing, slowing, continuing, pace [0038], acquiring shopping cart [0050]; contents of shopping basket [0115]; wearing a long coat, walking with children [0090]);
	associating the subject and the behavior (pattern of behavior for an individual subject [0118]) with an identifier in a database (inferred from “separate listing for each customer,” [0064]; e.g., profile data 510, e.g., name, address, number, account data [0120]) including the first context data (association between environmental variable and behavior determined [0126]), the database being available to the merchant (users have access to cameras/search/query functions [0132]);
	predicting a future behavior to be executed by the subject (expected behavior model for an individual subject [0118]) based, at least in part, on the identified behavior (pattern of behavior for an individual subject [0118]);
	receiving an indication of second context data (real time event analysis [0101]; environmental data 512 associated with event data 506 [0126]);
	and responsive to the first context data being substantially similar to the second context data (in response to a “pattern” of expected behavior [0066]; “pattern” implies a repetition of event and associated environmental data), providing a behavior influencing incentive to the subject (generation of a notification [0066], e.g., marketing information [0058], e.g., coupon [0054]; dispersing an odor [0066]), the behavior influencing incentive based, at least in part, on the predicted future behavior (reinforce exhibition of an expected behavioral pattern [0066]) and configured to promote a the predicted future behavior of the subject (reinforce exhibition of an expected behavioral pattern [0066]).
Angell (US PG Publication 2009/0006295) does not explicitly disclose but Renfroe (US PG Publication 2015/0073925) teaches a method for determining supplies (inventory management [0037]) for a merchant (bar/restaurant owner [0037]) comprising:
determining supplies (inventory management [0037]) for the merchant (bar/restaurant owner [0037]) based, at least in part, on the predicted future behavior (predict orders [0037]) to be executed by the subject while visiting the merchant (on Sunday for brunch [0037]);
the predicted future behavior (predicted demand [0037]) corresponding to the identified behavior of the subject (historical demand [0037]) affecting the determined supplies for the merchant (avoid shortages, not overstocking [0037]).
	It would have been obvious to one of ordinary skill in the art before the application was filed to use the behavior prediction and modification of Angell in the inventory management method of Renfroe because Renfroe teaches that usage patterns can be used to avoid overstocking of supplies [0025] and shortages of supplies [0037], which would reduce loss and maximize sales. 
	
Response to Arguments
Applicant's arguments filed 6/25/2021 have been fully considered but they are not persuasive. 
Applicant argues that Angell does not disclose predicting a future behavior… the predicted future behavior based, at least in part, on the stored association, and providing a behavior influencing incentive… the behavior influencing incentive base, at least in part, on the predicted future behavior and configured to promote the predicted future behavior because Angell discloses merely a linear gathering of information rather than an interactive methodology as claimed (Remarks Pp. 15-16). 
	Applicant’s argument is unpersuasive. Applicant’s reason for asserting that Angell does not disclose the above limitations is unclear. The office action cites the portions of Angell that teach the limitations. For example, Angell teaches an “expected behavior model 508.” The expected behavior is behavior that has not been performed yet. It is predicted to be performed. Therefore, Angell predicts future behavior. 
	Angell also teaches that the predicted future behavior is based on the stored association between the subject and the behavior. For example, expected behavior model 508 is based on profile data 510 of customer 206. Profile data 510 includes current actions data, which include customer behavior, which are derived from event data from the video cameras 204 around the retail facility. Thus, the expected behavior model 508, which predicts future behavior of the customer, is based on the association between the customer profile 510 and the customer’s current actions, i.e., behavior. 
	In addition, Angell teaches providing a behavior influencing incentive… the behavior influencing incentive base, at least in part, on the predicted future behavior and configured to promote the predicted future behavior. For example, Angell teaches a behavior control strategy, and the behavior control strategy is formulated to modify the customer’s expected behavior. For example, the behavior control strategy can “reinforce” the exhibition of an expected behavioral pattern. The strategy that “reinforces” an expected behavior is an behavior influencing incentive based on the predicted future behavior and configured to promote the predicted future behavior. 
	Thus, Angell teaches all of the contested limitations.
	Applicant asserts that Angell is a “linear gathering of information rather than an interactive methodology,” but this assertion is unclear. Applicant has not explained what being “linear” means, or how being “linear” causes Angell to be non-interactive. On the contrary, Angell produces a behavior control strategy, which is an interaction between the system of Fig. 1 and the customer. To whatever extent that the claims can be summarized as being “interactive,” Angell is also interactive: it predicts customer behavior and uses marketing displays, coupons, and other environmental factors to modify customer behavior. 
	On Pp. 19, Applicant argues that Renfro does not provide a behavior influencing incentive; e.g., Renfroe does not influence a person to consume the champagne or orange juice. This argument is not persuasive because the office action does not rely on Renfroe to teach this limitation; instead, Angell teaches it. MPEP 2145 dictates that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.
	For these reasons, Applicant’s arguments are unpersuasive. 

Response to Arguments
Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive. 
Applicant argues on Pp. 18 that Angell does not disclose the amended limitations pertaining to “context.” Context data is described in Applicant’s specification at [0043] as data derived from a time keeper, calendar, weather, traffic, or newsfeed. Angell teaches environmental data including temperature and humidity, which overlap with Applicant’s context data. Furthermore, Angell associates these environmental variables with behavior patterns [0126]. This features reads on the amended limitations of the independent claims.
Applicant’s arguments regarding the dependent claims are based on Applicant’s assertion of Angell’s failure to disclose the amended limitations of the independent claims. Because the argument regarding Angell is unpersuasive, the remaining arguments are not relevant. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20110161136 A1- coupon for complementary item
US Patent 9,217,994 – facial identifier
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631.  The examiner can normally be reached on M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHADAN E HAGHANI/Examiner, Art Unit 2485